DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Response to Restriction/Election Requirement filed on 2/19/2022.
Claim(s) 5-9, 16-20 is/are withdrawn.



Claim(s) 1-22 is/are pending in this Office Action.
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 2/19/2022 is acknowledged.  The traversal is on the ground(s) that:
1) Claims 1 and 12 are generic (pg. 13).  This is not found persuasive because where an application includes claims to distinct inventions as well as linking claims, restriction can nevertheless be required. See MPEP 809.
2) Fig. 1 and Fig. 8 are evidence that the species are connected (pg. 14). This is not found persuasive because the method of Fig. 1 and the controller of Fig. 8 are used for each species individually, which is further evidence that the species are independent, e.g., para. 109-114 describe the “vehicle motion parameter 825” of the controller of Fig. 8. Applicant’s specification describes the three species as separate, “vehicle motion parameter 825 may comprise an acceleration of the vehicle” (para. 110), “in some examples vehicle motion parameter 825 may comprise a roll back indicator of the electric vehicle” (para. 112), “in some examples vehicle motion parameter 825 may comprise a traction loss indicator of the electric vehicle” (para. 112). Similarly, with regards to the example method of Fig. 1, Applicant’s specification describes “Turning now to box 115, a vehicle motion parameter of the electric vehicle may be obtained…the vehicle motion parameter may comprise an acceleration of the electric 
3) A separate field of search has not been used to establish a search burden (pg. 14-15). This is not found persuasive because the examiner has shown appropriate explanation at least one of separate classification thereof, a separate status in the art when they are classifiable together, or a different field of search. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/19/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “graph 3” (para. 56).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
- para. 56 states, “While graph 3 shows…” in reference to Fig. 3, however, Fig. 3 does not contain a “graph 3”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim(s) 3-4, 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear whether the “acceleration” in line 2 is the same “acceleration” of claim 2, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting the “acceleration“ in claim 3 to be a different obtained acceleration than that of claim 2, which appears to be consistent with applicant’s specification (para. 55). Similarly, the “acceleration” in line 4 of claim 3 is being interpreted as is the same acceleration of line 2 of claim 3. If this interpretation is not applied, the limitation “if the acceleration is greater than the acceleration threshold, changing the regenerative braking to a further modified level being greater than the modified level” of claim 3 is unclear. Claim 2, from which claim 3 depends, states “the changing the regenerative braking comprises setting the modified level to be greater than the initial level if the acceleration is greater than an acceleration threshold”. Thus, if the acceleration is greater than the acceleration threshold, the modified level is set to be greater than the initial level and a further modified level is set greater than the modified level, which does not make sense. 
Regarding claim 4, it is unclear whether the “acceleration” in line 2 of claim 4 is the “acceleration” obtained in claim 1 or the “acceleration” obtained in claim 3. For the purposes of examination, the examiner is assuming the former. 
Regarding claim 14, it is unclear whether the “acceleration” in line 2 is the same “acceleration” of claim 13, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting the “acceleration“ in claim 14 to be a different obtained acceleration than that of claim 13, which appears to be consistent with applicant’s specification (para. 55). Similarly, the “acceleration” in line 4 of claim 14 is being interpreted as the same acceleration of line 2 of claim 14. If this interpretation is not applied, the limitation “if the acceleration is greater than the acceleration threshold, change the regenerative braking to a further modified level being greater than the modified level” of claim 14 is unclear. Claim 13, from which claim 14 depends, states “to change the regenerative braking the processor is to set the modified level to be greater than the initial level if the acceleration is greater than an acceleration threshold”. Thus, if the acceleration is greater than the acceleration threshold, the modified level is set to be greater than the initial level and a further modified level is set greater than the modified level, which does not make sense. 
Regarding claim 15, it is unclear whether the “acceleration” in line 2 of claim 15 is the “acceleration” obtained in claim 12 or the “acceleration” obtained in claim 14. For the purposes of examination, the examiner is assuming the former. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguri (US 2017/0113675 A1).
Regarding claims 1 and 12, Oguri teaches a controller and method for controlling an electric vehicle (“vehicle”, para. 0048, see also Fig. 1, “own vehicle has, as travel driving apparatus, an internal combustion engine 10 as a vehicle driving source, a first motor generator 11 (i.e., a first electric motor 11) as the vehicle driving source, and a second motor generator 12 (i.e., a second electric motor 12) as the vehicle driving source”, para. 0049), the controller comprising: 
a memory (“ROM”, para. 0063) to store instructions (“instructions or programs”, para. 0063) executable by a processor (“hybrid electronic control unit 50”, para. 0063, 0049, “…including a CPU, a ROM (or a memory)…configured or programmed to execute instructions or programs stored in the ROMs”, para. 0063); and 
the processor in communication with the memory, the processor to perform the method (“The CPU of each of the control sections 51, 52, 53 and 54 is configured or programmed to execute instructions or programs stored in the ROMs of the control sections 51, 52, 53 and 54, respectively to realize various functions”, para. 0063), the method comprising: 
receiving a regenerative braking activation indicator (“signal representing an amount AP of an operation of an acceleration pedal 35”, para. 0065) (“The PM control section 51 is electrically connected to an acceleration pedal operation amount sensor 31…The acceleration pedal operation amount sensor 31 outputs a signal representing an amount AP of an operation of an acceleration pedal 35 as an acceleration operator to the PM control section 51”, para. 0065); 
if the regenerative braking activation indicator is affirmative (“when the acceleration pedal operation amount AP is zero (that is, an acceleration pedal opening degree is zero)”, para. 0098), applying regenerative braking at an initial level (“a normal regeneration braking torque or a normal regeneration braking force”, para. 0098, see also Fig. 4 and para. 0146) to an electric motor (“MG 12”, para. 0061-0062, see also Fig. 1) of the electric vehicle (“In this case, the requested torque TQr is a regeneration braking torque (or a normal regeneration braking torque or a normal regeneration braking force) required for braking the driving wheels 19 of the own vehicle by the second MG 12”, para. 0098); 
obtaining a vehicle motion parameter (“vehicle speed V”, para. 0146, see also Fig. 4) of the electric vehicle measured when the regenerative braking is being applied (“the deceleration prediction assist control after the starting of the acceleration pedal release prompting display will be described with reference to FIG. 4”, para. 0145, “FIG. 4 shows a case that the acceleration pedal 35 is released at a position Poff1 before the threshold time Tth elapses after the acceleration pedal release prompting display is started. In this case, the PM control section 51 applies the present own vehicle speed V to the property line of the requested torque TQr used in the normal regeneration control shown by the solid line in the look-up table shown in FIG. 2 and corresponding to a case that the acceleration opening degree Rap (i.e., the acceleration pedal operation amount AP) is zero to calculate the requested torque TQr”, para. 0146); and 
changing the regenerative braking to a modified level (“enlarged regeneration braking torque TQmbk”, para. 0147”, see also Fig. 4) based on the vehicle motion parameter (“when the acceleration pedal operation amount AP is zero, the PM control section 51 applies the present own vehicle speed V to the property line of the requested torque TQr used in the enlarged regeneration control each time a predetermined time elapses to calculate the requested torque TQr (i.e., the enlarged regeneration braking torque TQmbk). Then, the PM control section 51 decelerates the own vehicle by the enlarged regeneration braking torque TQmbk”, para. 0147).	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim(s) 2-4, 11. 13-15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 2017/0113675 A1) in view of Mouri et al. (US 2018/0244258 A1), hereafter referred to as Mouri.
Regarding claims 2 and 13, Oguri further teaches the changing the regenerative braking comprises setting the modified level to be greater (“an enlarged regeneration control for increasing an amount of electricity (or electric energy) recovered to a rechargeable battery”, para. 0002, “Step 1060: The PM CPU applies the vehicle speed difference dV to a look-up table MapdTQr(dV) to acquire an amount dTQr used for correcting the requested torque TQr”, para. 0204)  than the initial level if the acceleration is greater than a vehicle motion parameter threshold (“resently-set upper limit vehicle speed Vset”, para. 0202, “1040”, Fig. 10), but does not explicitly teach wherein: 
the vehicle motion parameter comprises an acceleration of the electric vehicle; 
the obtaining the vehicle motion parameter comprises obtaining the acceleration; and the threshold is an acceleration threshold. Oguri instead teaches the vehicle motion parameter (“vehicle speed V”, para. 0146) is monitored over during “acceleration/deceleration control” of a vehicle (para. 0095, Fig. 2). 
However, like Oguri, Mouri teaches increasing a “regeneration amount” (Fig. 4) when a vehicle is decelerating (para. 0007) based on a vehicle motion parameter (“motor rotational speed”, Fig. 4). Further, Mouri teaches:
the vehicle motion parameter comprises an acceleration “motor rotational speed” (para. 0036, Fig. 4) of an electric vehicle (“hybrid vehicle”, para. 0009, Fig. 1, “drive system of an FF hybrid vehicle is provided with…a motor-generator 4 (abbreviated as “MG”)”, para. 0019).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Oguri and Mouri to substitute the “motor rotational speed” (Fig. 4) of Mouri for the “vehicle speed V” (Fig. 4) of Oguri. The motivation for doing so would be to “to improve the regenerative efficiency” (para. 0004) using an “optimal efficiency rotation” (para. 0012, 0063), as taught by Mouri. 
Oguri in view of Mouri do not explicitly teach wherein the vehicle motion parameter comprises an acceleration, but instead teach it comprises a “motor rotational speed” (Fig. 4, Mouri). However, the examiner takes Official notice that acceleration can be calculated based on an “the motor rotational speed of the motor-generator 4”, as taught by Mouri (para. 0024), wherein the acceleration of the motor can be calculated by determining how the speed of the motor changes over time, and this 

Regarding claims 3 and 14, Oguri further teaches: 
obtaining the acceleration when the regenerative braking is being applied at the modified level (“Step 955: The assist CPU provides the CPU of the PM control section 51 with a command for causing the PM control section 51 to set the look-up table MapTQr(AP,V) for the normal acceleration/deceleration control as the look-up table used for acquiring the requested torque TQr”, para. 0190, “The PM CPU is configured or programmed to execute a routine shown by a flowchart in FIG. 10 each time a predetermined time elapses. Therefore, at a predetermined timing, the PM CPU starts a process from a step 1000 of FIG. 10 and then, proceeds with the process to a step 1010 to acquire the present own vehicle speed V and the present acceleration pedal amount AP”, para. 0200); and 
if the acceleration is greater than the acceleration threshold, changing the regenerative braking to a further modified level being greater than the modified level (“Step 1060: The PM CPU applies the vehicle speed difference dV to a look-up table MapdTQr(dV) to acquire an amount dTQr used for correcting the requested torque TQr. Hereinafter, the amount dTQr will be referred to as “the requested torque correction amount dTQr”. According to the table MapdTQr(dV), the requested torque correction amount dTQr increases as the vehicle speed difference dV increases”, para. 0204).
Further, it has been held that a duplication of parts only requires routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a 

Regarding claims 4 and 15, Oguri further teaches: 
if the acceleration is equal to or less than the acceleration threshold (“ “No” at the step 1040”, para. 0206, Fig. 10), changing the regenerative braking to the initial level (“the requested torque correction amount dTQr is set to zero”, para. 0206).

Regarding claims 11 and 22, Oguri further teaches: 
receiving a mechanical braking parameter of the electric vehicle (“brake sensor 61 outputs a signal representing an amount BP of an operation of a brake pedal 65 to the assist control section 54 and a brake electronic control unit 60”, para. 0076); and 
one or more of: 
changing the regenerative braking to the modified level based further on the mechanical braking parameter (“The assist control section 54 acquires the brake pedal operation amount BP, the own vehicle speed V and the position P (including a traveling direction) of the own vehicle detected by the navigation device 80 when an ignition switch of the own vehicle is positioned at the ON-position in order to learn the deceleration end position Pend and the deceleration end vehicle speed Vend”, para. 0130, see also para. 0148); and 
changing a mechanical braking level of the electric vehicle based on the changing the regenerative braking to the modified level.

Claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 2017/0113675 A1) in view of Mouri et al. (US 2018/0244258 A1) further in view of Camhi et al. (US 2020/0055402 A1), hereafter referred to as Camhi. 
Regarding claims 10 and 21, Oguri in view of Mouri do not explicitly teach: 
receiving from a sensor a vehicle environment parameter of the electric vehicle; and 
changing the regenerative braking to the modified level based further on the vehicle environment parameter.
However, Camhi teaches adaptive off-throttle regenerative braking, comprising:
receiving from a sensor (“sensor 210”, Fig. 2) a vehicle environment parameter (“weather parameters”, para. 0042) of an electric vehicle (“electric vehicle 100”, Fig. 1) (“driving parameters can include parameters that can be measured or reported by the sensor devices (e.g., including sensors 210…such as…weather parameters”, para. 0042); and 
changing regenerative braking (“regenerative mode in which kinetic energy of the vehicle is converted into electric energy and recovered when the vehicle is being braked or coasting”, para. 0010) to a modified level (“reducing coast regenerative torque”, para. 0120) based on the vehicle environment parameter (“FIG. 3 depicts a flowchart of an example method 300 of automatic regenerative braking in electric vehicles. The method 300 can include acquiring (or sensing) sensor data or signals associated with an electric vehicle (ACT 302). The method 300 can include determining a current driving condition of the electric vehicle (ACT 304). The method 300 can include determining a future driving state of the electric vehicle (ACT 306). The method 300 can include triggering regenerative braking in the electric vehicle (ACT 308)”, para. 0056).
Camhi further teaches, “The data processing system 202 may use a lookup table (or other data structure), heuristics, mathematical equations, or a combination thereof to determine regenerative 
Both Oguri in view of Mouri and Camhi teach adjusting regenerative braking based on input parameters by using lookup tables (see at least para. 0062 of Camhi). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Oguri in view of Mouri and Camhi by determining the modified level further based on environmental parameters, as taught by Camhi (weather conditions”, at least para. 0042, 0064) to achieve the predictable result of determining the regenerative braking level based on both vehicle speed and weather conditions.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be to determine the modified level based on “one or more current driving conditions of the electric vehicle”, as taught by Camhi (para. 0059).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665